


116 HRES 86 EH: Providing amounts for the expenses of the Select Committee on the Climate Crisis and the Select Committee on the Modernization of Congress.
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 86
In the House of Representatives, U. S.,

February 7, 2019

RESOLUTION
Providing amounts for the expenses of the Select Committee on the Climate Crisis and the Select Committee on the Modernization of Congress.
 
 
1.Amounts for expenses of Select Committees 
(a)Select Committee on the Climate Crisis 
(1)Payment of expensesThere shall be paid out of the applicable accounts of the House of Representatives not more than $70,000 for the expenses of the Select Committee on the Climate Crisis established under section 104(f) of House Resolution 6, as agreed to January 9, 2019, to be available during the period beginning at noon on January 1, 2019, and ending on March 31, 2019.  (2)VouchersPayments under this subsection shall be made on vouchers authorized by the Select Committee on the Climate Crisis, signed by the chair of the Select Committee, and approved in the manner directed by the Committee on House Administration. 
(b)Select Committee on the Modernization of Congress 
(1)Payment of expensesThere shall be paid out of the applicable accounts of the House of Representatives not more than $50,000 for the expenses of the Select Committee on the Modernization of Congress established under title II of House Resolution 6, as agreed to January 9, 2019, to be available during the period beginning at noon on January 1, 2019, and ending on March 31, 2019.  (2)VouchersPayments under this subsection shall be made on vouchers authorized by the Select Committee on the Modernization of Congress, signed by the chair of the Select Committee, and approved in the manner directed by the Committee on House Administration. 
(c)RegulationsAmounts made available under this resolution shall be expended in accordance with regulations prescribed by the Committee on House Administration.   Karen L. Haas,Clerk. 